Fourth Court of Appeals
                                       San Antonio, Texas
                                             December 9, 2015

                                           No. 04-15-00451-CV

                                   IN RE STATE FARM LLOYDS

                                    Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Jason Pulliam, Justice

        Relator filed this petition for writ of mandamus on July 20, 2015. On December 7, 2015,
relator filed an unopposed motion requesting that its mandamus petition be dismissed.

        Relator’s motion is GRANTED. The temporary stay and abatement previously ordered
by this court are LIFTED and this original mandamus proceeding is DISMISSED AS MOOT.

           It is so ORDERED on December 9, 2015.



                                                           _________________________________
                                                           Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of December, 2015.



                                                           ___________________________________
                                                           Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause Nos. 2014-CVF-001162 D1, styled Raul Rodriguez and Noemi Rodriguez v.
State Farm Lloyds and Felipe Farias, and 2014-CVF-001048 D1, styled Alma Pena v. State Farm Lloyds and Becky
Lanier, pending in the 49th Judicial District Court, Webb County, Texas, the Honorable Jose A. Lopez presiding.